                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     District of New Mexico

                                                     Post Office Box 607                 505/346-7274
                                                     Albuquerque, New Mexico 87103        505/346-7224
                                                                                     FAX 505/346-7296

                                                     June 11, 2020


Sharlett M. Martinez
479 Vegas Drive
Las Vegas, NM 87701

        RE:    NOTICE OF COMPLAINT FOR FORFEITURE
               United States v. $9,950 in U.S. Currency, et.al.,
               Civil No. 1:20-cv-00454-SWS-MLC

To Potential Claimant:
       The United States has filed a complaint for forfeiture against the Defendant Property in
the above case on May 12, 2020. Enclosed are a Verified Complaint in Rem and a Notice of
Complaint for Forfeiture Against Property.

        By receipt of this letter, you are given actual notice of the forfeiture proceedings of the
Defendant Property referred to in the complaint. If you wish to contest a forfeiture case, you
must file a verified claim to the property within 35 days of service of the complaint. The claim
must be signed by the claimant under penalty of perjury and must identify the particular property
or properties in which the claimant claims a legal right, title or interest. In addition, serve and
file an answer to the complaint within 21 days after filing the claim. Your claim and answer
must be filed under the above case name and number in the United States District Court for the
District of New Mexico, Clerk of the Court at 333 Lomas Blvd., N.W., Albuquerque, NM 87102,
with a copy mailed to me. If you do not file the appropriate pleadings, I will request a default
judgment.

       Thank you for your attention to the matters discussed in this letter.

                                                     Sincerely yours,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Stephen R. Kotz
                                                     Assistant U.S. Attorney
Enclosures




                                      ATTACHMENT 3
                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     District of New Mexico

                                                     Post Office Box 607                 505/346-7274
                                                     Albuquerque, New Mexico 87103        505/346-7224
                                                                                     FAX 505/346-7296

                                                     June 11, 2020


Sharlett M. Martinez
917 Pain Verde Drive Apt. 7
Las Vegas, NM 87701

        RE:    NOTICE OF COMPLAINT FOR FORFEITURE
               United States v. $9,950.00 in U.S. Currency, et.al.,
               Civil No. 1:20-cv-00454-SWS-MLC

To Potential Claimant:
       The United States has filed a complaint for forfeiture against the Defendant Property in
the above case on May 12, 2020. Enclosed are a Verified Complaint in Rem and a Notice of
Complaint for Forfeiture Against Property.

        By receipt of this letter, you are given actual notice of the forfeiture proceedings of the
Defendant Property referred to in the complaint. If you wish to contest a forfeiture case, you
must file a verified claim to the property within 35 days of service of the complaint. The claim
must be signed by the claimant under penalty of perjury and must identify the particular property
or properties in which the claimant claims a legal right, title or interest. In addition, serve and
file an answer to the complaint within 21 days after filing the claim. Your claim and answer
must be filed under the above case name and number in the United States District Court for the
District of New Mexico, Clerk of the Court at 333 Lomas Blvd., N.W., Albuquerque, NM 87102,
with a copy mailed to me. If you do not file the appropriate pleadings, I will request a default
judgment.

       Thank you for your attention to the matters discussed in this letter.

                                                     Sincerely yours,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Stephen R. Kotz
                                                     Assistant U.S. Attorney
Enclosures




                                      ATTACHMENT 3
